             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

CAMERON YATES
                                                                            COMPLAINT AND
                                                             Plaintiff,     JURY DEMAND
                              -against-



NEW YORK CITY, NYPD CHIEF OF PATROL                                             ECF CASE
FAUSTO PICHARDO, JOHN DOE ##1-5,

                                                         Defendants.

----------------------------------------------------------------------- x



                                     PRELIMINARY STATEMENT

        1.       This is a civil rights action in which Plaintiff seeks relief for the violation of his

rights secured by 42 USC § 1983 and the First, Fourth and Fourteenth Amendments to the

United States Constitution, and the laws and Constitution of the State of New York.

        2.       The claims arise from a May 31, 2020 incident in which New York City Police

Department Officers met a peaceful and positive street protest with an officially sanctioned

police riot- randomly assaulting protesters with no goal or purpose other than to inflict pain and

harm, and to dissuade Plaintiff and other like-minded individuals from expressing their point of

view.

        3.       Plaintiff seeks monetary damages (special, compensatory, and punitive) against

defendants, as well as an award of costs and attorneys' fees, and such other and further relief as

the Court deems just and proper.

                                                   JURISDICTION

        4.       This action is brought pursuant to 28 U.S.C. §1331, 42 U.S.C. § 1983, and the
             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 2 of 7




First, Fourth and Fourteenth Amendments to the United States Constitution.

       5.       Venue is laid within the United States District Court for the Southern District of

New York in that the events in question occurred within, the boundaries of the Southern District

of New York.

                                      NOTICE OF CLAIM

       6.       Within 90 days of the incident complained of here, (including a toll of such time

pursuant to Executive Order), Plaintiff submitted a Notice of Claim with the City of New York,

pursuant to New York General Municipal Law § 50-E.

       7.       At least thirty days have elapsed since the service of such notice, and adjustment

or payment thereof has been neglected or refused.

                                            PARTIES

       8.       Plaintiff at all times here relevant resided in Kings County, New York.

       9.       New York City (“the City”) is a municipality organized under the laws of the

State of New York, with its principal offices located at 100 Church Street, New York, NY,

10007. At all times mentioned, the New York City Police Department (“NYPD”) was and is a

department or agency of New York City. At all relevant times the City was and is responsible

for the control of the NYPD and the City was and is responsible for the appointment, training,

supervision, promotion and discipline of law enforcement employees hired by the NYPD,

including all individual defendants named above.

       10.      Chief of Patrol Fausto Pichardo was at all times relevant a policy-making

employee of the NYPD, and he was present during the events here complained of. He is sued in

his individual capacity, as well as being sued as a municipal policymaker.

       11.      All other named defendants above are employees of the NYPD whose names are




                                                 2
             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 3 of 7




not yet known, and they are sued in their individual capacities.

       12.      At all times here mentioned defendants were acting under color of state law, to

wit, under color of the statutes, ordinances, regulations, policies, customs and usages of the New

York City and the State of New York.

                                     FACTUAL ALLEGATIONS

       THE INCIDENT

       13.      On May 31, 2020, at about 9:00 PM, Plaintiff was a part of a march and street

protest that was formed to protest systematic police violence throughout the United States. The

march started in Brooklyn, and the protesters marched peacefully and positively over the

Manhattan Bridge, into lower Manhattan, and along Canal Street to the West side. The mood

and message was positive, even if the negative view of policing in the United States expressed

by many of the protesters was one not uniformly shared by the United States populace-

particularly by members of the NYPD.

       14.      When the protesters arrived at the intersection of Canal Street and Church Street

in Manhattan, they were met by a phalanx of NYPD officers and supervisors wearing hard

helmets and face shields, blocking the protestors from continuing their march.

       15.      The protestors stopped; most put their hands in the air, and began chanting “hands

up, don’t shoot”, a chant that had become a common refrain among protestors nationwide who

were protesting shootings and killings of innocent victims at the hands of police.

       16.      Plaintiff was among the protestors chanting, and he observed supervisory NYPD

personnel, in white shirts, among them Defendant Pichardo, going down the line of uniformed

officers, conferring with them.

       17.      There was no apparent threat or danger to the officers; no dangerous projectiles




                                                 3
             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 4 of 7




were thrown, no weapons were displayed, no threats were made.

       18.      Nevertheless suddenly, apparently at the command of Defendant Pichardo, the

officers and supervisors charged the protestors without warning, pushing them and hitting them,

committing violence at will.

       19.      Plaintiff was hit by an officer’s baton and knocked down, then surrounded by

about five officers and supervisors who tugged him in opposite directions by every limb, and

dragged him across the pavement, despite his protests explaining he was not fighting them.

       20.      Had officers simply walked up to Plaintiff and told him he was under arrest he

would have readily submitted to their authority.

       21.      Though Plaintiff was handcuffed and turned over to other police officers at the

scene, he was ultimately released at the scene without charges- the officers in charge of Plaintiff

had no idea why he was even in custody.



       THE NYPD’S POLICIES ENCOURAGING EXCESSIVE FORCE

       22.      The violence perpetrated against Plaintiff was not an anomaly; it was a direct

result of the NYPD’s policies in addressing large protests.

       23.      On May 29, 2020, at the foot of the Brooklyn Bridge, in Brooklyn, and separately,

at the vicinity of 608 Pacific Street, in Brooklyn, on June 2, 2020, in Manhattan’s East Midtown,

June 4, 2020, in Mott Haven, in the Bronx, June 4, 2020, in South Williamsburg, in Brooklyn,

NYPD officers used virtually identical tactics, charging protesters, and randomly,

indiscriminately using physical force, including baton hits, against peaceful protestors who

would readily have submitted to peaceful arrests if the police sought to arrest them.

       24.      In the protest in this matter, as well as the protests listed above, and in decades




                                                   4
             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 5 of 7




worth of prior protests, the NYPD has allowed its officers to indiscriminately use force on

peaceful protestors, including allowing random baton strikes on peaceful protestors.

                                           DAMAGES

       25.      As a direct and proximate result of the acts of defendants, Plaintiff suffered the

       following injuries and damages:

       a.       Violation of his rights pursuant to the First, Fourth and Fourteenth Amendments

       to the United States Constitution to speak freely and peaceably assemble, and to be free

       from an unreasonable search and seizure;

       b.       Violation of his rights to Due Process of Law under the Fourteenth Amendment to

       the United Stated Constitution;

       c.       Emotional trauma and suffering, including fear, embarrassment, humiliation,

       emotional distress, frustration, extreme inconvenience, anxiety;

       d.       Loss of liberty;

       e.       Physical pain and suffering.

 .

                                   FIRST CAUSE OF ACTION
                                       (42 U.S.C. § 1983)

       26.      The above paragraphs are here incorporated by reference.

       27.      Defendant Pichardo and John Doe ##1-5 acted under color of law and used

objectively unreasonable force against Plaintiff, depriving him of his civil, constitutional and

statutory rights to be free from unreasonable search and seizure, and to speak freely and

peaceably assemble and are liable to Plaintiff under 42 U.S.C. § 1983.

       28.      Defendants’ arrest of Plaintiff was motivated in part by the content of the speech

he engaged in- specifically, speech demanding police accountability and reform.



                                                5
             Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 6 of 7




       29.      Defendant Pichardo, through his own individual actions, violated Plaintiff’s rights

under the United States Constitution.

       30.      Defendants used unreasonable and excessive force in arresting Plaintiff.

                                SECOND CAUSE OF ACTION
                                  (MUNICIPAL LIABILITY)

       31.      The above paragraphs are here incorporated by reference.

       32.      The City of New York is liable for the damages suffered by Plaintiff as a result of

the conduct of their employees, agents, and servants, in that, after learning of their employees’

violation of Plaintiff’s constitutional rights, they failed to remedy the wrong; they have created a

policy or custom under which unconstitutional practices occurred and allowed such policies or

customs to continue, and they have been grossly negligent in managing subordinates who caused

the unlawful condition or event.

                                   THIRD CAUSE OF ACTION
                                   (ASSAULT AND BATTERY)

       33.      John Doe #1-5 and the City of New York are liable to Plaintiff because they

intentionally placed Plaintiff in imminent apprehension of harmful contact, and subjected

Plaintiff to bodily contact, which was wrongful under all the circumstances, and to which

Plaintiff did not consent.

       34.      The City of New York is vicariously liable for the acts of John Doe ##1-5.

                               FOURTH CAUSE OF ACTION
                             (NEW YORK CONSTITIONAL TORT)

       35.      Defendants have used excessive and unjustified force against Plaintiff, and

unreasonably seized him, in violation of Article 1, § 12 of the New York State Constitution.

       36.      Defendants retaliated against Plaintiff for the content of his speech, and impeded

his right to constitutionally protected speech, in violation of Article I, § 8, of the New York State



                                                 6
              Case 1:21-cv-01904-CM Document 1 Filed 03/04/21 Page 7 of 7




Constitution.



       WHEREFORE, Plaintiff demands judgment against the defendants, jointly and severally,

as follows:

       A.        In favor of Plaintiff in an amount to be determined by a jury for each of plaintiff’s

causes of action;

       B.        Awarding Plaintiff punitive damages in an amount to be determined by a jury;

       C.        Awarding Plaintiff reasonable attorneys' fees, costs and disbursements of this

action; and

       D.        Granting such other and further relief as this Court deems just and proper.

                                          JURY DEMAND

       Plaintiff demands a trial by jury.

       DATED:           Brooklyn, New York
                        February 26, 2021


                                                       Very truly yours,


                                                       Stoll, Glickman & Bellina, LLP
                                                       By: Andrew B. Stoll (AS8808)
                                                       Attorney for Plaintiff
                                                       300 Cadman Plaza West, 12th Floor
                                                       Brooklyn, NY 11201
                                                       (718) 852-3710
                                                       astoll@stollglickman.com




                                                   7
